Title: Stephen Cathalan to Thomas Jefferson, 6 January 1816
From: Cathalan, Stephen
To: Jefferson, Thomas


          
            My Dear sir & Respected Friend!
             Marseilles the 6th January 1816—
          
          I answered on the 29th novber last to your Favor of the 16th august, & at Last your’s of the 3 July Last reached me Thro’ Bordeaux under Cover of Col. Fenwick, on the 26th Dber ulto—it being Snt Stephen’s Day I Received it with Great pleasure, and as a nosegay—I am very gratefull for your kind expressions towards me & family, Begging you to Rely on the Sincerity of my Best wishes for you & yours;—The Ship Cupid Eagle being under sails for Philada I cannot write you as fully as I would wish, it will be very Soon;—
          in the meantime I Inform you that I have ordered to Mr Jourdan of Tains the white hermitage wine, to Messrs Pre Mages &ce of nice (Successors, to Mr Sasserno who died about 18 months ago of an appoplexy) the old of wine of nice, & to Mr fois Durand de Perpignan the Red wine de Roussillon, that you have ordered to me,  transmitting Respectively to Each of them a litteral traduction of or about the exact quality, taste & flavour of those wines as mentioned in your Letter to me, & I hope, that Soon I will be Able to Send you the whole with the Maccarony, by Some Aman vessel Bound for New york—Boston or Philada, being none now into this Port for the cheasapeack.
          if I could have found here fresh & Good Maccarony of Naples, or Sestri on the River of Genoa, I would have Sent it by this opportunity but there is none such in this moment in Town & Soon expected;
          Please to excuse me for Such a Short Letter, but I apprehend to miss this opportunity, I having been much busied to dispatch this & other aman vessels Since the Receipt of your kind Favour—
          I have the honor to be with a Great Respect
          
            my Dear sir your most obedient & Devoted Servant
            Stephen Cathalan.
          
         